Exhibit 10.5


TRADE NAME LETTER

September 16, 2003

Brascan Financial Corporation
BCE Place, 181 Bay Street, Suite 300
P.O. Box 771
Toronto, Ontario M5J 2T3

Dear Sir/Madam:

     Reference is made to the Term Loan and Security Agreement dated as of the
date hereof (as amended, modified, restated or supplemented from time to time,
the “Loan Agreement”) by and among U.S. Wireless Data, Inc. (the “Borrower”) and
BRASCAN FINANCIAL CORPORATION (the “Lender”). Capitalized terms used herein
which are not defined shall have the meanings given to them in the Loan
Agreement.

     Among the Receivables in which Lender is granted a security interest under
the terms of the Loan Agreement, are Receivables billed and/or to be billed
under the trade names or trade styles (the “Trade Names”) listed on Schedule A
attached hereto and made a part hereof, which Trade Names are owned by the
Borrower.

     In order to induce Lender to make the Advances and in consideration of
Lender so doing and/or Lender having so done, Borrower hereby warrants and
confirmed that for all purposes, Receivables heretofore or hereafter issued
under each Trade Name shall be deemed Receivables of the Borrower indicated on
Schedule A. Borrower further represents and warrants that the goods representing
Receivables shall in all instances be the goods of the Borrower indicated on
Schedule A and all of your rights under the Loan Agreement are applicable
thereto.

     Without in any way limiting the generality of the foregoing, the rights of
Lender under the Loan Agreement to endorse the name of the Borrower on any and
all checks or other forms to effectuate collection, is hereby extended to
include the right on Lender’s part to endorse the Trade Names upon any such
checks or other forms of remittance.

 

Very truly yours,

U.S. WIRELESS DATA, INC.




 

By:                                                                       
      Name: Adi Raviv
      Title: Executive Vice President and CFO


--------------------------------------------------------------------------------